DETAILED ACTION
This detailed action is in response to the application filed on July 22, 2019, and any subsequent filings. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 is objected to because of the following informalities:  an indefinite article is required before "fluid" in the second to last line to render the claim grammatically correct.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claims 1-5, the limitation “configured to” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding Claims 1, 11, and 19 the phrases "to permit," "is permitted," "that permits," and "permitting" renders the claims indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 6-14, and 16-19, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strand, et al., U.S. Publication No. 2006/0037915 (hereinafter "Strand") in view of Peterson, et al., U.S. Patent No. 4,759,775 (hereinafter "Peterson").
Applicants' claims are directed towards a system and a method.
Regarding Claims 1-4 and 6-10, Strand discloses in a first embodiment a system to concentrate and separate material from a fluid (Pg13/Pr80) comprising a chamber for receiving material in a fluid, the chamber being sized to accommodate a flow (Fig. 25 (note suspended particles in fluid in upper left flow channel interpreted as material and upper and lower flow channels interpreted as flow chamber), Page 2 / Paragraph 11 (hereinafter "Pg/Pr") (note suspension of particles in fluid and single flow chamber with 
Strand does not disclose in a first embodiment a flow rate of at least 200 mL/min, or the material rises out of the acoustic standing wave.
Regarding Claims 11-14 and 16-18, Strand discloses in a first embodiment a method for separating material from a fluid, comprising providing the material in the fluid to an acoustophoretic system (Fig. 25) that comprises a chamber for receiving the material in the fluid, the chamber being sized to accommodate a flow (Fig. 25 (note suspended particles in fluid in upper left flow channel interpreted as material and upper and lower flow channels interpreted as flow chamber), Pg2/Pr11 (note suspension of particles in fluid and single flow chamber with two channels), Pg12/Pr76 (first and second channels interpreted as flow chamber)) at a flow rate considerably greater than 1 mL/min (Pg13/Pr80); and an ultrasonic transducer and an opposing reflector arranged across the chamber from each other (Fig. 25, items T1, M (mirror interpreted as reflector), Pg12/Pr72,76, Pg13/Pr81 (note ultrasonic operations in any of the disclosed fluid manifolds including that disclosed in Fig. 25)), wherein the ultrasonic transducer is configured to permit an acoustic standing wave to be generated across a direction of mean flow in the chamber (Fig. 25 (note oscillating wave patterns emanating from transducer T1 perpendicular to flow I), Pg7/Pr49 (note use of variable frequency oscillators with use in any of the disclosed fluid manifolds including that disclosed in Fig. 25), Pg12/Pr76 (note generation of standing waves), Pg13/Pr81 (note use of ultrasonic manipulation of particles); see also 112 analysis above); generating an acoustic standing wave in the chamber with the ultrasonic transducer and the reflector, such that the acoustic standing wave includes a radial component and a linear component to form a three dimensional acoustic field that exerts an acoustic radiation force in three dimensions that traps and agglomerates the material against fluid drag force (Fig. 25, Pg12/Pr76 (note trapping of particles against fluid flow to allow aggregation)); permitting the agglomerated 
Strand does not disclose in a first embodiment a flow rate of at least 200 mL/min, or the material rises out of the acoustic standing wave.
Strand discloses in a second embodiment "fluid may be transported through the ultrasonic cavity at rates of 1 mL/min … and may be considerably increased" (Pg13/Pr80).
Peterson also relates to an acoustophoretic separation system and method and discloses a material can rise out of the acoustic standing wave (Fig. 7B (note direction of aggregated droplets move upward in direction 166 while fluid flows from inlet 162 downward to outlet 172), C3/L44-49, C19/L21-45, C21/L16-21).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the system and method disclosed by Strand in the first embodiment with a flow rate of at least 200 mL/min as disclosed by Strand in the second embodiment because, according to Strand, the spacing between the transducer and reflector may be varied (Pg8/Pr54) such that the spacing could be varied as needed to achieve the desired flow rate. It would have also been obvious to combine the system disclosed by Strand with the material rising out of the acoustic standing wave disclosed by Peterson because, according to Peterson, the use of acoustic energy to separate emulsive mixtures would overcome problems with other separation techniques such as sedimentation or centrifugation (C3/L44-49,59-62, C5/L37-58) while achieving high degrees of separation (C21/L49-54, C21/L66-C22/L2, C22/L11-16) and, according to Strand, the particles and fluid may have different densities (Pg7/Pr50).
Regarding Claim 19, Strand discloses in a first embodiment, a system to concentrate and separate material from a fluid (Pg13/Pr80), comprising a chamber for receiving material in a fluid (Fig. 25); an ultrasonic transducer and an opposing reflector arranged across the chamber from each other (Fig. 25, items T1, M (mirror interpreted as reflector), Pg12/Pr72,76, Pg13/Pr81 (note ultrasonic operations in any of the disclosed fluid manifolds including that disclosed in Fig. 25)), wherein the ultrasonic transducer is configured to permit an acoustic standing wave to be generated across a direction of mean flow in the chamber (Fig. 25 (note oscillating wave patterns emanating from transducer T1 perpendicular to flow I), Pg7/Pr49 (note use of variable frequency oscillators with use in any of the disclosed fluid manifolds including that disclosed in Fig. 25), Pg12/Pr76 (note generation of standing waves), Pg13/Pr81 (note use of ultrasonic manipulation of particles); see also 112 analysis above); the chamber being sized to include a cross-section dimension that is at least 8 times larger than a wavelength of the acoustic standing wave (Fig. 25 (note cross-section of flow chamber comprising upper and lower channels at least 8 times larger than wavelength)); and the generated acoustic standing wave includes a radial component and a linear component to form a three dimensional acoustic field that exerts an acoustic radiation force in three dimensions that traps and agglomerates the material against fluid drag force (Fig. 25, Pg12/Pr76 (note trapping of particles against fluid flow to allow aggregation)) such that the agglomerated material is permitted to grow to a size that permits the agglomerated material to settle out of the acoustic standing wave (Fig. 25 (note downward movement under gravitational force); see also 112 analysis above).
Strand does not disclose in a first embodiment the chamber being sized to include a cross-section dimension that is at least 20 times larger than a wavelength of the acoustic standing wave; or such that the agglomerated material is permitted to grow to a size that permits the agglomerated material to rise out of the acoustic standing wave.
Strand discloses in a second embodiment that those of ordinary skill in the art knew that the wavelength may be varied based upon need such that the dimensions of the cross-section of the flow chamber could be varied to be at least 20 times larger than a wavelength of the acoustic standing wave ( Pg1 /Pr3, Pg2/Pr9,11, Pg3/Pr15, Pg8/Pr54).
Peterson also relates to an acoustophoretic separation system and discloses a material can rise out of the acoustic standing wave (Fig. 7B (note direction of aggregated droplets move upward in direction 166 while fluid flows from inlet 162 downward to outlet 172), C3/L44-49, C19/L21-45, C21/L16-21).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the system disclosed by Strand in the first embodiment with the cross-section disclosed by Strand in the second embodiment because, according to Strand, the frequency and thus wavelength can be adjusted to maximize the forces capturing the particles at the antinodes (Pg1 /Pr3).  It would have also been obvious to combine the system disclosed by Strand with the material rising out of the acoustic standing wave disclosed by Peterson because, according to Peterson, the use of acoustic energy to separate emulsive mixtures would overcome problems with other separation techniques such as sedimentation or centrifugation (C3/L44-49,59-62, C5/L37-58) while achieving high degrees of separation (C21/L49-54, C21/L66-C22/L2, C22/L11-16) and, according to Strand, the particles and fluid may have different densities (Pg7/Pr50).
Additional Disclosures Included:  Claims 2, 12: configured to be driven at a constant frequency of excitation (Strand, Fig. 25 (individual waves)).  Claims 3, 13: configured to be driven with a frequency sweep pattern where the effect of the frequency sweeping is to translate the collected material along the direction of the acoustic standing wave (Strand, Fig. 25; Pg12/Pr76).  Claims 4, 14: configured to be driven in a frequency range of from about 10 kHz to about 100 MHz (Peterson, C7/L21-31 (note the prior art ranges overlaps the claimed range and that thus a prima facie case of obviousness exists,  In re Peterson, 315 F.3d 1325, 1330, (Fed. Cir. 2003); MPEP 2144.05)).  Claim 6: wherein the ultrasonic transducer is a piezoelectric transducer (Peterson, C13/L26-29 (note that it would have been obvious to simply substitute the transducer disclosed by Strand with the piezoelectric transducer disclosed by Peterson to obtain the predictable results of a transducer that produces a three dimensional field (Peterson, Figs. 6-7A (note three dimensional field produced by transducer 110), C17/L7-9))).  Claims 7, 16: wherein the material is oil droplets or cellular material (Peterson, C3/L32-36,44-49).  Claims 8, 17: wherein the radial component and the linear component create localized regions of high and low pressure for trapping the oil droplets or cellular material (Peterson, Abstract).  Claim 9: wherein the chamber is oriented in a vertical direction (Strand (alternate embodiment), Fig. 3 (note vertical orientation of flow chamber comprised of first channel 50 and second channel 52), Pg7/Pr51 (note that it would have been obvious to combine the alternate embodiment disclosed by Strand with the device disclosed by Strand and Peterson because, according to Strand, the vertical orientation yields the predictable result of a standing wave that traps particles and the fluid-handling manifolds may be used in any orientation (Pg14/Pr85))).  Claims 10, 18: the chamber being sized to include a cross-section dimension that is at least 20 times larger than a wavelength of the acoustic standing wave (Strand, Pg1 /Pr3, Pg2/Pr9,11, Pg3/Pr15, Pg8/Pr54 (note that it would have been obvious to use the claimed cross-section because, according to Strand, the frequency and thus wavelength can be adjusted to maximize the forces capturing the particles at the antinodes (Pg1 /Pr3))).

Claims 5 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strand, et al., U.S. Publication No. 2006/0037915 (hereinafter "Strand") in view of Peterson, et al., U.S. Patent No. 4,759,775 (hereinafter "Peterson") as applied to Claims 1 and 11, respectively above, and further in view of Becker, et al., U.S. Patent No. 6,641,708 (hereinafter "Becker").
Applicants' claims are directed towards a system and a method.
Regarding Claims 5 and 15, the combination of Strand and Peterson discloses the system of Claim 1 and the method of claim 11 except driving the ultrasonic transducer with a voltage in a range of from about 1 volt to about 100 volts
Becker also relates to an acoustophoretic separation system and discloses driving an ultrasonic transducer with a voltage in a range of from about 1 volt to about 50 volts (C8/L67-C9/L2).
It would have been obvious to one of ordinary skill in the art at the  time the claimed invention was made to operate the system and method disclosed by Strand and Peterson with voltages varying as disclosed by Becker because, according to Becker, operating parameters including voltage are normally varied to discriminate between particulate matter and solubilized matter  (C9/L64-C10/L1, C15/L36-45) and, according to Strand, increasing the voltage allows for increased flow rates (Pg13/Pr80).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585.  The examiner can normally be reached on Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK ORME/Primary Examiner, Art Unit 1779